Title: From Benjamin Franklin to William Carmichael, 8 February 1778
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir,
Passy, Feb. 8. 1778
I received your Favour of the 1st Instant. My Sentiments of Esteem for you have been always uniform, ever since I had the pleasure of knowing you. I never had the least doubt of your Integrity, and Zeal for our Cause, in which I know you have been HIGHLY serviceable. My intrusting the enclos’d important Letter to your Care, is an additional Proof of the Confidence I place in you. I heartily wish you a good Voyage, and happy Sight of your Friends and Country; being ever with sincere Regard, Dear Sir, Your most obedient humble Servant
B. Franklin
Mr Carmichael
